STONE, J.
The answer to the bill in this case contains a plea of the statute of limitations of three years. It does not appear, either from the bill or answer, that the claim sued on was an open account. On the contrary, the claim was a fixed sum, no term of which was left open. Such claim is not an open account. This plea is bad, and was rightly disregarded.— Winston v. Trustees, 1 Ala. 124; Caruthers v. Mardis, 3 Ala. 599; Brooks v. McFarland, 20 Ala. 483; Harrison v. Harrison, 39 Ala. 489; Mims v. Sturtevant, 18 Ala. 358.
2. But neither the statute of limitations, nor staleness; was available to defendants in the present case. Mrs. Eorsey, complainant, was all the time non compos mentis. No part of the claim was as much as twenty years old. None of the statutes had perfected a bar against her.- — Rev. Code, § 2910.
3. One question discussed by the chancellor in his decree, we consider unnecessary to be decided in this case. We allude to his construction of section 1543 of the Revised Code. Pie ruled that, notwithstanding the deed of Eorsey to Mrs. Boyd was executed and recorded on an insufficient probate, before January 17th, 1853, when the Code went into effect; yet, because Humphrey first, and Taylor after him, each purchased after that time, they fall under the influence of said section, and are chargeable with constructive notice, by reason of such registration. We prefer to announce no opinion on this question, as we consider its decision unnecessary. The annuity charged on the land, for the benefit of Mrs. Eorsey, is clearly expressed in the deed, which conveyed to Mr. and Mrs. Boyd all the title they had. Humphrey bought from them, and Taylor from Humphrey. The said deed from Eorsey to Boyd was a link, an indispensable link, in the chain of title to the land they purchased. In addition, the deed of Boyd and wife to Humphrey refers to the said deed of Eorsey to Boyd and wife, and to the book in which it is recorded. This, independent of registration, was notice to both Humphrey and Taylor. — Johnson v. Thweatt, 18 Ala. 741; Witter v. Dudley, 42 Ala. 616; Wilson v. Wall, 34 Ala. 288.
Having premised this much, we think the decree of the chancellor shows a very careful and accurate consideration of the questions presented. With the exception of the one point, on which we prefer to remain uncommitted, we entirely *439concur with him, and adopt his opinion as our own. The decree of the chancellor is affirmed.
Brickebl, 0. J., not sitting.